DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10, 14, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 6, 10, 14, 19 and 23 all recite the limitation “omega-shaped”. The scope of the structure encompassed by this limitation is unclear. The capital omega symbol is “Ω”, as acknowledged by paragraph [0018-0030, 0036-0041, 0055, 0061 and figures] of the instant specification, however the lowercase omega symbol is “ω”. It is unclear whether both shapes are encompassed by the claim, or only the capital omega.
	It is further unclear what structure is encompassed by the recitation of an omega-shape. To the ordinary artisan, an omega shape would have a curved center portion with two linear sections extending outward and away from the center of the curve. However, the drawings of the instant invention illustrate embodiments that deviate from the above described shape. Figs. 1, 2, 3b, 4b, 5b, 6b and 7b the core is trapezoidal in 
	The instant specification describes a cross section substantially resembling an omega where the core comprises the round portion and the sole is the extended base section. However, in the instant specification refers to the omega-shaped stiffener as a “hat” stiffener at 0036, as can be seen in the Figure 1 as well. A hat stiffener is known in the art and, can be seen in the figures as more polygonal in shape than curved, as an omega is.
	Based on the structure one of ordinary skill in the art would award to the symbol “Ω” and embodiments shown in the instant figures, it is unclear what structure is encompassed by the recitation of “omega-shaped” in claim 1. Under broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. However, it is important not to import into a claim limitations that are not part of the claim. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. See MPEP 2111.01. In the instant case, it is unclear whether a definition is provided. Paragraph [0043] refers to the omega having a round portion and an extended base. The figures illustrate trapezoidal shapes. Paragraph [0085] discusses the shapes of the stiffeners include trapezoidal shapes as well as curvilinear shapes such as conical, barrel, flare-shaped U, and a wavy flare-shaped U.

	As such, it is unclear what structure is encompassed by the term “omega-shaped” in claim 1. For the purposes of examination, “omega-shaped” is being broadly interpreted.
	Claims 2-26 are also rejected under 112(b) based on their dependency from claim 1 rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 15-26 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2015/136213A1 issued to Air Celle SA.
	Regarding Claims 1, 2 and 15-26,  WO 215/136213A1 teaches a method of forming a 3D woven preform for producing an omega section reinforcement by resin impregnation [abstract and page 8, line 5] stiffener [figure 1 a] comprising: 
flat weaving a plurality of layers of interwoven warp and weft fibers [figure 5b]; interweaving portions of some of the layers with other layers into a flat woven fabric having a cap portion, a first web portion and a second web portion, a first foot portion and second foot portion, and an inner wrap portion [figure 2b]; and forming the flat woven fabric to form an omega-shaped stiffener having an inner space (figure 2a), 
wherein at least some of the weft fibers are continuous across a juncture between the web portions and the foot portions [figure 2b].
Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The combination of the features of dependent 
The reasons for allowability are as follows: Claims 3 to 14 discloses alternative constructional manufacture for the stiffener, which are not disclosed in or suggested by the available prior art in combination with the manufacture of 3D woven stiffeners.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP